Case 2:17-cv-11910-MAG-DRG ECF No. 457-47 filed 10/23/18   PageID.11790   Page 1 of
                                      9




        EXHIBIT 1-45
        PII Redacted Pursuant to Fed. R. Civ. P. 5.2
                   HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
      Case 2:17-cv-11910-MAG-DRG ECF No. 457-47 filed 10/23/18 PageID.11791                                    Page 2 of
                                            9
Message
From:         Bernacke, Michael V [/O=IRMMAIL/OU=MBX SERVERS - PHO/CN=RECIPIENTS/CN=MVBERNAC]
Sent:         2/15/2018 10:37:05 PM
To:           Clark, Kris L [ClarkKL2@state.govj; Nobles, David T [NoblesDT@state.gov]; Hoffmann, Derek W
              [HoffmannDW@state.gov]
CC:           Clinton, Julius A [/O=IRMMAIL/OU=MBX Servers - NYC/cn=Recipients/cn=JAClinto]; Schultz, John A
              [/O=IRMMAIL/OU=Mbx servers - nyc/cn=recipients/cn=jaschult]
Subject:      RE: Volunteer detention locations


Kris —

We received informal word that the embassy will have four TDs for us next week, we will keep in contact with their
office to obtain them if issued. Also, we're looking to interview about 10 cases tomorrow. (Working to finalize this as
several cases were added today.)

Below are the cases we are tracking; we've had a number of volunteers crop up in the past few weeks and a couple of
aliens opt back into the litigation, the 15 cases we initially met about are included below, however that number in and
of itself — has changed. We are tracking 30 cases that are pending issuance, pending interview, or opted back into the
litigation after previously volunteering to be removed (one having even been interviewed). Again, this number is subject
to change.

Subjects interviewed as of January 25, 2018:

1061623        A           , A                     237 TD pending
&#•61623       A        ,J                                 482 TD pending
Sc#61623       A         , M                       307 Subject notified the consulate that he does not want to return.
(Habeas case and still part of injunction)*
&#•61623       A S        , D                       585 TD pending
Sc#61623       G       , R                           156 TO pending
•   A K     , H                         530 TO pending
•   A S        , S                             637 Subject notified the consulate that he does not want to return.

Cases interviewed on January 24, 2018:
&#•61623         A           B                245 TD pending
&#•61623         A T        , O                               847 TO pending
1061623          A      , G            821 Subject notified the consulate that he does not want to return. (Habeas
case and still part of injunction)*
&#•61623         K      ,A                  016 Subject notified the consulate that he does not want to return.

Pending TD interview:
&#61.623       A M         , M              898
(061623         A S         , H               804
&.#61623        A   i, I             488
(061.623        N    , l                844
(061623         K     , J              142
8c#61623        M       , H               022
84#61623        H        , S           7 975
(061.623        S    a, S              723
(061623        J    , R               935
&.#61623       S     , L               107

*Please note the highlighted cases are those who have not been removed from the class action lawsuit yet and we can't
remove. However, our legal team is working to get them removed from the class.




                                                     ICE - 0270693
                       HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
       Case 2:17-cv-11910-MAG-DRG ECF No. 457-47 filed 10/23/18                        PageID.11792      Page 3 of
                                             9

Cases re-introduced to the class action lawsuit:
•    I      , W              198
•    J      A D               820
•    Y      K               782
•    A R        ,M                        314
•    A         J             820
•    S    lA              351
•    A B      i, H             016
•    A        , F              723
SL/161623         M    i, H                         320 — was previously pending interview.
84#61623          K     A                     016 — previously interviewed 01/24.

Aliens removed from the U.S.
•    M     J           443 Removed
•    A S      ,N                             155 Removed
•    Y    ,W             267 Removed
•    P    ,I           510 Removed
8.:#61623      A       , H                    876 Removed



From: Clark, Kris L [mailto:ClarkKL2@state.gov]
Sent: Wednesday, January 31, 2018 11:14 AM
To: Bernacke, Michael V; Nobles, David T; Hoffmann, Derek W
Cc: Clinton, Julius A; Schultz, John A
Subject: RE: Volunteer detention locations

Michael — thanks, great to know. In addition to your contact with him, we'll follow up with Yarub as well to press on
timeliness on the TDs. Thanks again.

Official
UNCLASSIFIED


From: Bernacke, Michael V [mailto:Michael.V.Bernacke@ice.dhs.gov1
Sent: Wednesday, January 31, 2018 10:29 AM
To: Clark, Kris L <ClarkKL2@state.gov>; Nobles, David T <NoblesDT@state.gov>; Hoffmann, Derek W
<HoffmannDW@state.gov>
Cc: Clinton, Julius A <Julius.A.Clinton@ice.dhs.gov>; Schultz, John A <John.A.Schultz@ice.dhs.gov>
Subject: RE: Volunteer detention locations

Kris

S        is another alien who is now back in the injunction and we are no longer seeking a TD for.


From: Clark, Kris L [mailto:ClarkKL2Ostate.gov]
Sent: Wednesday, January 31, 2018 9:00 AM
To: Bernacke, Michael V; Nobles, David T; Hoffmann, Derek W
Cc: Clinton, Julius A; Schultz, John A
Subject: RE: Volunteer detention locations

Michael,

Excellent updates, thank you. Things seem to be proceeding apace — we appreciate the great efforts. David mentioned




                                                      ICE - 0270694
                    HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
       Case 2:17-cv-11910-MAG-DRG ECF No. 457-47 filed 10/23/18 PageID.11793                           Page 4 of
                                             9

a name from the earlier list that we haven't seen subsequently — please see below. Welcome your thoughts. Thanks
again.

•       A S         , N                     — Detroit Field Office
•       I       , W        - Detroit Field Office
•       M      J       - Miami Field Office
        A         , B              — Detroit Field Office
        D     r A S           — San Francisco Field Office
•       O      A T        i — Chicago Field Office
        R      rG         — San Francisco Field Office
        G        P       A       — Miami Field Office
•       A B        - San Francisco Field Office
        A K          San Francisco Field Office
        J     A K i - Detroit Field Office
        J       A D         - Detroit Field Office
•       S      A       Detroit Field Office
        Y      ,K            New Orleans Field Office
•       A J        S     - Philadelphia Field Office

Best,

Kris

Kristofer L. Clark
Political Officer
NEA/I
clarkKl..2estate.gov
+1-202-647-4112

Official - SBU
UNCLASSIFIED


From: Bernacke, Michael V [mailto:Michael.V.Bernacke@ice.dhs.gov]
Sent: Wednesday, January 31, 2018 5:11 AM
To: Clark, Kris L <ClarkKL2@state.gov>; Nobles, David T < NoblesDT@state.gov>; Hoffmann, Derek W
<HoffmannDW@state.gov>
Cc: Clinton, Julius A <Julius.A.Clinton@ice.dhs.gov>; Schultz, John A <John.A.Schultz@ice.dhs.gov>
Subject: RE: Volunteer detention locations

FYI -

A S                         was removed last night.



Sent with BlackBerry Work
(www.blackberry.com)


From: Bernacke, Michael V <Michael.V.Bernackerdice.dhs.gov>
Date: Tuesday, Jan 30, 2018, 2:27 PM
To: Clark, Kris L <ClarkKL2state.gov>, Nobles, David T <NoblesDr Astate.g>,   ov Hoffmann, Derek W
<HoffrnannDstate.gov>
Cc: Clinton, Julius A <Julius.A.ClintonrOce.dhs.gov>, Schultz, John A <John.A.SchuttzretAce.dhs.gov>
Subject: RE: Volunteer detention locations




                                                          ICE - 0270695
                      HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-47 filed 10/23/18                         PageID.11794        Page 5 of
                                          9


Good afternoon. Yes, we are mindful of that, but thanks for the reminder. All of the aliens amenable to an interview
have been interviewed and the latest info below was verified by our legal counsel, in terms of who we can remove, and
who is still in the litigation class.

Subjects interviewed as of January 25, 2018:

&#6I623        A            ,A                      237 TO pending
1061623        A K       ,J                                482 TD pending
&#•61623       A B        ,M                       307 Subject notified the consulate that he does not want to return.
(Habeas case and still part of injunction)
1061623        A S        , D                       585 TD pending
&#•61623       G        , R                          156 TD pending
•   A K     ,H                         8 530 TD pending

Cases interviewed on January 24, 2018:
1061623          A Z         B                245 TD pending
&#•61623         A T        ,O                                847 TD pending
&:61 623         A      , G            821 Subject notified the consulate that he does not want to return. (Habeas
case and still part of injunction)
&#•61623         K      ,A                  016 Subject notified the consulate that he does not want to return.



Please note the highlighted cases are those who have not been removed from the class action lawsuit yet and we can't
remove. However, our legal team is working to get them removed from the class. Secondly, those noted as having a TO
pending need to re-submit an updated TD application to us. We're getting that to the field today so they can have the
detainees sign the application, however we experienced a delay as the embassy forwarded us a copy of the declaration
we had issue with during our meeting. They provided us an untranslated copy of the voluntary removal declaration to
serve on the aliens as part of the updated application packet. We had it translated and verified the document was the
declaration that we will not be serving to the detainees. Julius advised the embassy accordingly.

Lastly, below is a list of several aliens we discussed at our meeting who are no longer amenable for removal due to being
re-introduced to the class:

Cases re-introduced to the class action lawsuit:

•   A S      , N                             155
•   I    , W                198
•   J    A D                820
•   Y   ,K                 782
•   A R     , Mu                          314
•   A      J                820

Aliens removed from the U.S.

•   M      J             443 Removed
•   A S         N                            155 Removal scheduled for today



From: Clark, Kris L [mailto:ClarkKL2Ostate.goV1
Sent: Tuesday, January 30, 2018 1:44 PM
To: Bernacke, Michael V; Nobles, David T; Schultz, John A; Hoffmann, Derek W




                                                    ICE - 0270696
                     HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
       Case 2:17-cv-11910-MAG-DRG ECF No. 457-47 filed 10/23/18 PageID.11795                               Page 6 of
                                              9
Cc: Clinton, Julius A
Subject: RE: Volunteer detention locations

Hi Michael,

Hope that this finds you well. We wanted to follow up to see if any additional progress has been made with respect to
the interviews and whether the Iraqi Embassy has been collaborative in this process. We are quickly approaching the 30
day mark (Feb 8), at which point we collectively agreed to have all of these folks interviewed, with travel documents,
and on planes out of here. Would welcome any updates. Many thanks.

Best,

Kris



Kristofer L. Clark
Political Officer
NEA/1
clarkKL2@state.gov
+1-202-647-4112

Official
UNCLASSIFIED


From: Bernacke, Michael V [mailto:Michael.V.Bernacke@ice.dhs.gov]
Sent: Friday, January 19, 2018 10:34 AM
To: Clark, Kris L <ClarkKL.2@state.gov>; Nobles, David T <NoblesDT@state.gov>; Schultz, John A
<John.A.Schultz@ice.dhs.gov>; Hoffmann, Derek W <HoffmannDW@state.gov>
Cc: Clinton, Julius A <Julius.A.Clinton@ice.dhs.gov>
Subject: RE: Volunteer detention locations

Yes, here's is the read-out I socialized internally...we are aiming to get the remainder of interviews completed next
week. George Phillip Arthur may be a challenge as he's been non-compliant with all removal efforts.

Interviewed
•                                        237
•                                                482
•                                        307
•                                        585
•                                         156
•                                       530

To be interviewed:


•                                                3 637
•                             443 Received valid TD, escort scheduled, will be removed from interview roster
•                                      245
•                                  47
•                                      821 Refused to be interviewed, will attempt to interview next date




                                                     ICE - 0270697
                  HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-47 filed 10/23/18 PageID.11796                               Page 7 of
                                           9

From: Clark, Kris L [mailto:ClarkKL2@state.gov]
Sent: Friday, January 19, 2018 10:05 AM
To: Bernacke, Michael V; Nobles, David T; Schultz, John A; Hoffmann, Derek W
Cc: Clinton, Julius A
Subject: RE: Volunteer detention locations

Michael, thanks. Do we have an update on the TD interviews? Thanks.

Official
UNCLASSIFIED


From: Bernacke, Michael V [mailto:Michael.V.Bernacke@ice.dhs.gov]
Sent: Friday, January 12, 2018 11:05 AM
To: Nobles, David T <NoblesDT@state.gov>; Schultz, John A <John.A.Schultz@ice.dhs.gov>; Hoffmann, Derek W
<HoffmannDW@state.gov>; Clark, Kris L <ClarkKL2@state.gov>
Cc: Clinton, Julius A <Julius.A.Clinton@ice.dhs.gov>
Subject: FW: Volunteer detention locations


Just for the group's vis, Julius locked in Wednesday, 01/17, to conduct all of these TD interviews.


From: Yarub Al Anpaqi [mailto:varub.alanpagi©iragiembassv.us]
Sent: Tuesday, January 9, 2018 6:29 PM
To: Bernacke, Michael V
Cc: Nobles, David T; mohamadjawadOiraqiembassy.us; wathiq.ib@iraqiembassy.us; Schultz, John A; Hoffmann, Derek
W; Clark, Kris L; Clinton, Julius A
Subject: Re: Volunteer detention locations

Dear Mr. Micheal
Thanks for your quick respond.
It is a great opportunity to meet you and your colleagues today at DHS, looking foreword to meet with Mr. Clinton to
expedite the process and farther steps or any concerned issues, wishing to receive the database or the list of Iraqi
detainees that we requested ASAP.
Withe Regards

Yarub Alanpaqi
First Secretary
Director of Political Section
Embassy of the Republic of Iraq +.®+i
Washington DC +.4+
Mobil: 2028485711
Fax: (202) 333-1129

3421 Massachusetts Ave., NW
Washington, DC 20007




On Jan 9, 2018, at 3:03 PM, Bernacke, Michael V <Michael.V.Bernacke@ice.dhs.gov> wrote:

        That's what we are planning on.


        From: Nobles, David T [mailto:NoblesDT©state.gov
        Sent: Tuesday, January 9, 2018 2:56 PM




                                                       ICE - 0270698
              HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-47 filed 10/23/18 PageID.11797                              Page 8 of
                                       9
  To: Bernacke, Michael V; mohamad.iawadiraqiembassy.us; wathici.ib©iraqiembassy.us;
  yarub.alanpaqi@iraqiembassy.us
  Cc: Schultz, John A; Hoffmann, Derek W; Clark, Kris L; Clinton, Julius A
  Subject: RE: Volunteer detention locations

  Michael:

  Thanks for this information, and also to everyone who participated in the meeting today. Let's be in
  contact next week to check on progress. Also, can you tell me since these returnees are voluntary, will
  they travel back to Iraq on commercial air? Thanks again.

  Best regards,

  David T. Nobles
  Deputy Director, Office of Iraq Affairs (NEM)
  Bureau of Near Eastern Affairs
  U.S. Department of State
  202-647-9448
  noblesdt@state.gov




  From: Bernacke, Michael V [mailto:Michael.V.Bernacke@ice.dhs.gov]
  Sent: Tuesday, January 09, 2018 2:05 PM
  To: mohamad.iawad@iraqiembassy.us; wathiq.ib@iraqiembassy.us; yarub.alanpaqi@iraqiembassy.us
  Cc: Schultz, John A <John.A.Schultz@ice.dhs.gov>; Nobles, David T <NoblesDT@state.gov>; Hoffmann,
  Derek W <HoffmannDW@state.gov>; Clark, Kris L <ClarkKL2@state.gov>; Clinton, Julius A
  <Julius.A.Clinton@ice.dhs.gov>
  Subject: Volunteer detention locations

  Good afternoon —

  Thanks for the opportunity to meet with you all. Below are the ICE detention locations/offices with
  jurisdiction we discussed for the fifteen who have volunteered to be removed. Please do not hesitate to
  contact me to ensure timely action in terms of next steps with these cases. Thus far, Julius has been
  dealing with Mr. Tarq about scheduling interviews for the below case. Please let me know what we can
  do to expedite this.

  Thank you

  •                                       — Detroit Field Office
  •                       - Detroit Field Office
  •                   - Miami Field Office
  •                              — Detroit Field Office
  •                         — San Francisco Field Office
  •                         — Chicago Field Office
  •                      — San Francisco Field Office
  •                             — Miami Field Office
  •                San Francisco Field Office
  •               - San Francisco Field Office
  •                    - Detroit Field Office
  •                       - Detroit Field Office
  •                 - Detroit Field Office




                                                  ICE - 0270699
              HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-47 filed 10/23/18 PageID.11798   Page 9 of
                                       9

  •                       — New Orleans Field Office
  •                       - Philadelphia Field Office



  Michael Bernacke
  Unit Chief, Middle East/Eastern Africa
  U.S. Immigration and Customs Enforcement
  Enforcement and Removal Operations
  Removal Division
  Desk: 202-732-6219
  Cell: 202-486-3184




                                                   ICE - 0270700
